Citation Nr: 1134508	
Decision Date: 09/15/11    Archive Date: 09/23/11

DOCKET NO.  08-29 055	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a disability rating in excess of 30 percent for bronchial asthma.  


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Counsel


INTRODUCTION

The Veteran had active service from August 1964 until August 1968.  

This matter comes before the Board of Veterans' Appeals (BVA or Board) on appeal from a March 2007 rating decision from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  The Veteran appeared before the undersigned Veterans Law Judge at a Board hearing held at the RO in May 2011.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that his service-connected bronchial asthma is more severe than indicated by the 30 percent disability rating previously granted him. In the May 2011 Board hearing, the Veteran claimed that he had taken Prednisone pills that were effectively orally received systemic steroids.  He also reported that his bronchial asthma had worsened since his May 2009 VA examination.

The Board further notes that the April 2011 medications list from the Napa Valley Family Medical Group, Inc., provided by the Veteran, included an indication that for a period he was prescribed Albuterol, but that that prescription was subsequently discontinued.  An April 2008 private medical record, also noted that the Veteran was treated with Prednisone.  The record is unclear as to whether the Veteran had at least three courses of systemic oral corticosteroids during a year at any time over the course of his appeal.  The record is also unclear as to where the Veteran received the treatment for Prednisone noted in the latter private medical record he recently provided and if additional private medical records from that provider would support his claim.  Furthermore, the Veteran's reported pertinent treatment with systemic corticosteroids took place following the receipt of the medical records from Napa Valley Family Medical Group.  

Although the Veteran has claimed that additional record development is not necessary, the records indicate that additional records may support his claim.  Those records must be requested prior to Board review of the claim. The RO/AMC should contact the Veteran and request that he provide any necessary authorization(s) for the release of any private medical records he wishes VA to attempt to obtain, specifically including from Napa Valley Family Medical Group, and that all attempts to procure authorized records should be documented in the file.  Additionally, if the RO/AMC proves unable to obtain records identified by the Veteran, the RO/AMC is directed to provide a notation to that effect in the claims folder and the Veteran and his representative should be informed of any such problem.  

Given the Veteran's complaints of a worsening condition, the time since the last VA examination, and the possibility that relevant records exist which may prove beneficial to the Veteran's claim, Board must remand this matter to afford the Veteran a full and fair adjudication.  38 U.S.C.A. § 5103A; Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995) (An opportunity to provide a contemporaneous VA examination may be necessary to assess the current nature, extent, and severity of the disability).

The Board also notes that the last VA medical records associated with the claims file were from February 2011 and that the record indicates that the Veteran receives continuing treatment from VA. VA must assist a claimant in obtaining evidence necessary to substantiate a claim. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c). Any VA medical records not already associated with the claims file should be obtained for review.

Accordingly, the case is REMANDED for the following actions:

1. The RO/AMC shall request and obtain any VA medical records not already associated with the claims file, including records from February 2011 to the present. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

2. The RO/AMC shall contact the Veteran and request that he clarify whether there are any outstanding medical records in regards to his claim and provide the appropriate authorizations for obtaining such records.  The RO/AMC shall also specifically request a new authorization for the Napa Valley Family Medical Group.  

If the Veteran wishes for the RO/AMC to attempt to obtain those records and provides the appropriate authorizations, the RO/AMC shall attempt to obtain those records. If the search for any such records yields negative results, that fact shall be clearly noted and the Veteran must be informed in writing.

3.  After any unassociated medical records are associated with the claims file, the RO/AMC shall provide the Veteran with an appropriate examination by an appropriate medical professional to determine the current extent and severity of his bronchial asthma.  

The examiner's findings shall also specifically include a determination as to the Veteran's 1) FEV-1 and FEV-1/FVC, 2) the extent of his monthly visits to a physician to care for exacerbations, 3) whether the Veteran has received, and if so how many, courses of systemic (oral or parenteral) corticosteroids each year, and 4) whether the Veteran uses high dose corticosteroids or immune-suppressive medications.

If possible, the examiner shall also consider any marked interference with employment due to his disability.

A clear rationale for all opinions shall be provided, along with a discussion of the facts and medical principles.  Copies of all pertinent records in the Veteran's claims file, or in the alternative the claims file, and a copy of this remand must be made available to the examiner for review in connection with the examination.

4.  When the development requested has been completed, the case shall again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran shall be furnished a Supplemental Statement of the Case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




[Continued on the next page]  
_________________________________________________
JONATHAN B. KRAMER 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


